



EXHIBIT 10.20


To: [ ]


From: [ ]


Date: May 21, 2019


Subject: Letter Agreement


In connection with the restructuring of certain functions (the “Restructuring”)
of Legg Mason, Inc. (together with its subsidiaries and affiliates, “Legg Mason”
or the “Company”), we offer you the following protections.




1.
Severance Package



If you are terminated for any reason other than “Cause” (as defined below) or
your voluntary resignation, in either case prior to September 30, 2020, then you
will receive the severance package described below, which is consistent with the
severance package provided to the senior executives who were given notice of
termination in connection with the Restructuring. The severance package will be
subject to your entering into (and not revoking) a Severance Agreement and
Release of Claims substantially identical to that entered into by such senior
executives and your compliance with the terms and conditions thereof. The
severance payments and benefits will include:


a.
Legg Mason will pay you severance consisting of (i) an amount equal to three
weeks of your base salary for every one year of service (up to a minimum of 12
weeks and maximum of 52 weeks of base salary), based on your fiscal year 2019
salary and (ii) a pro-rated cash incentive payment for the months worked in the
fiscal year up until the date of your separation, which will be based on the
gross incentive payments you received for fiscal year 2019 (“the Severance
Payment”). The Severance Payment will be less any applicable taxes and other
deductions required by law and will be paid in a lump sum on the date that is
sixty (60) days following the Separation Date.



b.
You will be eligible for career transition outplacement services (the
“Outplacement Benefit”). Information regarding the Outplacement Benefit will be
mailed to your home address within two (2) weeks after you have signed and
returned the Severance Agreement.



c.
You will receive a COBRA subsidy equal to 100% of the applicable COBRA premium
for you and any of your dependents who were enrolled in the applicable plans as
of your Separation Date (to be defined in the Severance Agreement), for six
months (the “COBRA Subsidy”), provided that: (1) you are enrolled in Legg
Mason’s medical, dental, and/or vision coverage at time of termination, (2) you
affirmatively elect continuation coverage under COBRA and return the required
forms to the COBRA administrator, and (3) you remain eligible for COBRA



1

--------------------------------------------------------------------------------





coverage. Notwithstanding the foregoing, if at any time the Legg Mason
determines that its partial subsidy of the your premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) or any other Code section, law or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the subsidized premiums
described above, Legg Mason shall instead pay a fully taxable monthly cash
payment in an amount such that, after payment by you of all taxes on such
payment, you retain an amount equal to Legg Mason’s portion of the applicable
premiums for such month, with such monthly payment being made on the last day of
each month.


d.
All of your options to purchase shares of Legg Mason Common Stock, pursuant to
the 1996 Equity Incentive Plan Non-Qualified Stock Option Agreements (each a
“Stock Option Agreement”) shall continue to vest and expire under the terms and
conditions set forth in the Stock Option Agreement(s), as if your employment
continued through the expiration date under the applicable Stock Option
Agreement Provided that all terms and conditions of this Agreement are
satisfied, this Section 1(d) amends Sections 3(c) and 4(c) of your Stock Option
Agreement.



e.
All of your Performance Share Units (as defined under each of the Legg Mason,
Inc. 1996 Equity Incentive Plan Performance Share Unit Award Agreement and the
2017 Equity Incentive Plan - Performance Share Unit Award Agreement (each, a
“PSU Plan”) shall continue to vest on the schedule (and subject to the same
performance goals) set forth in the applicable PSU Plan and will pay out as if
your employment continued until the end of the applicable performance period.

 
f.
All of your Restricted Stock Units (as defined under each of the Legg Mason,
Inc. 1996 Equity Incentive Plan-Restricted Stock Unit Award Agreement and 2017
Equity Incentive Plan- Restricted Stock Unit Award Agreement (each an “RSU
Plan”), as applicable) will fully vest.



g.
Payment and provision of the Severance Package is subject to your compliance
with the terms and conditions to be set forth in the Severance Agreement and, if
applicable, any transition letter agreement entered into by you and the Company.



h.
In the event that you and the Company enter into a transition letter agreement
your transition payment will be the greater of (A) 75% of your base salary for
the fiscal year of such termination or (B) 50% of your total compensation based
on fiscal 19 total compensation for the fiscal year, in each case, pro-rated
based on the length of any transition period.



2.
At-Will Employment



You should understand that your employment continues to be “at will” which means
that, at any time during your employment and for any reason or no reason at all,
you may voluntarily


2

--------------------------------------------------------------------------------





terminate your employment, and we may terminate your employment without further
obligation to you, except as otherwise specifically set forth herein.


3.
Cause



For purposes of this Letter Agreement, “Cause” shall mean any one or more of the
following: (i) your material violation of any Restrictive Covenants set forth in
the Severance Agreement and Release, (ii)your material breach of any material
obligation to the Company or your duty of loyalty to the Company, (ii) willful
misconduct that is materially injurious to Legg Mason, or to any other entity
within the Company, monetarily or otherwise; (iv) material violation of, or
willful act or failure to act which causes the Company to be in violation of,
any government statute or regulation, or of the constitution, by-laws, rules or
regulations of any securities or commodities exchange or a self-regulatory
organization, or of the policies of the Company; (v) the entering of an order or
decree or the taking of any similar action with respect to which you are
substantially impaired from performing your duties or makes you ineligible from
being associated with the Company pursuant to Section 9 of the Investment
Company Act of 1940, as amended, or Section 203(f) of the Investment Advisers
Act of 1940, as amended; (vi) your conviction of a felony; (vii) your willful
failure to devote substantially all professional time to assigned duties and to
the business of the Company other than when on approved PTO or an approved leave
of absence; (vii) your gross misconduct or gross negligence in the performance
of duties; (ix) your failure to remain licensed to perform duties or other act,
conduct or circumstance which renders you ineligible for employment with Legg
Mason; or; (x) your material misconduct or material dishonesty in connection
with your employment, including any material breach or violation of the
company’s policies and procedures as set forth in the Employee Handbook and Code
of Conduct, including all provisions related to discrimination, harassment, and
retaliation. In order for any termination to be for “Cause” hereunder other than
pursuant to clause (v) or (vi), Legg Mason must provide you written notice of
the grounds for a Cause termination and you must fail to materially cure such
grounds within 15 days following your receipt of such notice.


4.
Other Matters.



(a)
This Letter Agreement may not be modified or varied except in writing signed by
you and an authorized representative of Legg Mason.

(b)
You acknowledge and agree that this Letter Agreement contains the entire
agreement and understanding concerning the Severance Package between you and
Legg Mason, and that it supersedes and replaces any prior agreements and
representations with respect to the Severance Package, whether written or oral.



5.
Governing Law and Dispute Resolution



(a)
This letter agreement will be interpreted and enforced in accordance with the
laws of the State of Maryland.



(b)
In the event that you bring a legal action, or any dispute, claim or controversy
relating to this letter agreement, your employment or the termination thereof,
against Legg Mason or any party connected to Legg Mason, you agree that, at the
option of Legg



3

--------------------------------------------------------------------------------





Mason, you will submit to arbitration. If you are associated in any capacity
with a registered broker-dealer, you agree to arbitrate under the Constitution
and Rules of the Financial Industry Regulatory Authority, Inc. If you are not
associated with a registered broker-dealer, or the FINRA Arbitration forum is
not otherwise available to you, you agree to arbitrate under the auspices of the
American Arbitration Association (“AAA”) in the location of Legg Mason’s
choosing pursuant to the AAA’s employment arbitration rules, including, but not
limited to, the rules and procedures applicable to the selection of arbitrators.




Acceptance


Your signature below constitutes your acknowledgement of, and agreement with,
these terms. Legg Mason, Inc. agrees to cause its affiliates to honor the terms
of this letter agreement.


Your signature below constitutes your acknowledgement of, and agreement with,
these terms.




________________________________        _______________________
SIGNATURE                        DATE




4